DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 50-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a method of assessing the analytical performance of a biochemical measured using a multi-analyte assay, the method comprising:
a) analytically validating the measurements of the level of a first biochemical in a sample, wherein the first biochemical is analytically validated for three or more analytical validation conditions selected from the group consisting of: Intra-day Precision, Inter-day Precision, Linearity, Limit of Detection/Quantitation, Matrix effect, Exogenous interference, Carryover, Recovery, Stability or Correlation with standard clinical assays;
b) measuring the level of a second biochemical in a sample, wherein the second biochemical is structurally or biochemically related to the first biochemical;
c) for the second biochemical, selecting one or more of the three or more analytical validation conditions;
d) calculating one or more performance value(s) for the selected one or more analytical validation conditions for the second biochemical based on the measured level of the second biochemical;
e) comparing the calculated one or more performance value(s) for the selected one or more analytical validation conditions for the second biochemical to an acceptance criterion for the three or more analytical validation conditions for the first biochemical; and
f) determining the analytical performance of the second biochemical to be acceptable if the calculated one or more performance value(s) of the second biochemical meets the acceptance criterion for the three or more analytical validation conditions for the first biochemical; and
g) determining the analytical performance of the second biochemical to be unacceptable if the calculated one or more performance value(s) of the second biochemical does not meet the acceptance criterion for the three or more analytical validation conditions for the first biochemical.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Rajwa (US 2011/0066385), who teaches a method of assessing the analytical performance of a biochemical measured using a multi-analyte assay, the method comprising analytically validating the measurements of the level of a first biochemical in a sample, wherein the first biochemical is analytically validated for three or more analytical validation conditions, measuring the level of a second biochemical in a sample, wherein the second biochemical is structurally or biochemically related to the first biochemical, and validating one or more analytical conditions; however Rajwa fails to further teach the steps of selecting one or more of the three or more analytical validation conditions for the second biochemical, calculating one or more performance values for the selected one or more analytical validation conditions for the second biochemical based on the measured level of the second biochemical, comparing the calculated one or more performance values for the selected one or more analytical validation conditions for the second biochemical to an acceptance criterion for the three or more analytical validation conditions for the first biochemical, determining the analytical performance of the second biochemical to be acceptable if the calculated one or more performance values of the second biochemical meets the acceptance criterion for the three or more analytical validation conditions for the first biochemical, nor determining the analytical performance of the second biochemical to be unacceptable if the calculated one or more performance values of the second biochemical does not meet the acceptance criterion for the three or more analytical validation conditions for the first biochemical.
The primary reason for allowance of the claims is the combination of the steps of a) analytically validating the measurements of the level of a first biochemical in a sample, wherein the first biochemical is analytically validated for three or more analytical validation conditions selected from the group consisting of: Intra-day Precision, Inter-day Precision, Linearity, Limit of Detection/Quantitation, Matrix effect, Exogenous interference, Carryover, Recovery, Stability or Correlation with standard clinical assays; b) measuring the level of a second biochemical in a sample, wherein the second biochemical is structurally or biochemically related to the first biochemical; c) for the second biochemical, selecting one or more of the three or more analytical validation conditions; d) calculating one or more performance value(s) for the selected one or more analytical validation conditions for the second biochemical based on the measured level of the second biochemical; e) comparing the calculated one or more performance value(s) for the selected one or more analytical validation conditions for the second biochemical to an acceptance criterion for the three or more analytical validation conditions for the first biochemical; f) determining the analytical performance of the second biochemical to be acceptable if the calculated one or more performance value(s) of the second biochemical meets the acceptance criterion for the three or more analytical validation conditions for the first biochemical; and g) determining the analytical performance of the second biochemical to be unacceptable if the calculated one or more performance value(s) of the second biochemical does not meet the acceptance criterion for the three or more analytical validation conditions for the first biochemical.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881